PER CURIAM.
Upon consideration of the briefs and record in this cause, we conclude that appellant’s attack on the constitutional validity of Section 893.13(l)(a) 2 and (l)(d), Florida Statutes (1977), is without merit, and that this case should be transferred to the District Court of Appeal, Second District, for the resolution of all remaining points on appeal properly raised and preserved below.
It is so ordered.
ENGLAND, C. J., and ADKINS, BOYD, OVERTON, SUNDBERG, HATCHETT and ALDERMAN, JJ., concur.